DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/22 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 27-33, 35-37, and 39 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 27 recites in active tense that electrodes are ‘placed’ on limbs of the subject which thereby actively encompasses the limbs of the subject as part of the invention. Examiner suggests amending the phrase ‘limb electrodes placed on the limbs’ to recite ‘limb electrodes configured to be placed on the limbs’.  (Although a method claim, Examiner suggests amending the similar limitation in  configured to be placed on limbs of the subject’).  Claim(s) 28-33, 35-37, and 39 are rejected due to their dependence on claim(s) 27.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-32 and 35-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Semler (US 20050101875 A1 - previously cited) in view of Ishigooka (US 20010020138 A1).

For claims 27 and 38, Semler teaches a system (and corresponding method of use) for performing impedance measurements on a subject [entire disclosure - see at least abstract], the system comprising: 
a plurality of electrodes [86-ah] configured to be placed in contact with the skin of the subject; [shown in Fig. 8B]; 
a signal generator [104] coupled to at least a first subset of the plurality of electrodes [per Fig. 9]; a sensor [106a-h] coupled to at least a second subset of the [where electrodes 86a-h can be conditionally set as current and voltage sets (i.e., subsets) via their function at a given measurement step per at least ¶¶103-107]; and 
a first processing system [114] configured to: generate control signals to cause the signal generator to generate one or more alternating signals which are applied to the subject via the first subset of the plurality of electrodes [see esp. ¶100, ¶105 detailing control of signal generation via controller / processor 114; more generally, use of the microprocessor 114 as a signal controller and operator detailed repeatedly throughout ¶¶100-142 and acquisition section of steps in Figs. 11A-B]; 
 receive an indication of sensed signals through the subject from the sensor; [collection of signals via (inter alia) amplifier 106a-h then onto controller (a form of receiving an indication of sensed signals) per at least ¶100, ¶105, ¶107]; and wirelessly communicate information relating to the indication of sensed signals to a second processing system [called receiving station (RS) for a remote computing site detailed throughout disclosure of Semler — see first ¶89, ¶100] after receiving the indication of sensed signals [see e.g., ¶104, ¶114 mentioning transmission of impedance data to RS; see also “convey” steps in Fig. 11A]; [More generally for the above limitations pertaining to the use of two processors, throughout ¶¶95-142, Semler details a variety of embodiments where combinations of signal acquisition, processing, and parameter computation occur via a variety of collaborative processors/computers — most often the controller and RS per above — but also embodiments regarding computer networks, subroutines/subdivided computers (both “processors” in one device), and various command/communication schemes — see esp. beginning of ¶96, final sentence of ¶100, middle of ¶105, all of ¶123, end of ¶132, all of ¶133, end of ¶135]; and
[72, 82] the housing comprising at least the signal generator, the sensor, and the first processing system [Fig. 9], 
wherein the system is configured to determine impedance measurements at least in part using the sensed signals, [throughout ¶¶100-115 et seq.];  
wherein the second processing system [either/both of a subportion of controller 114 and/or RS and associated networking per above]: 
selects one of a plurality of impedance measurement profiles, each of the plurality of impedance measurement profiles representing one or more respective impedance measurement procedures and each impedance measurement profile is for measuring a respective one of cardiac function; oedema; pulmonary oedema; and lymphedema;  [consider first ¶¶104-105 and ¶¶118-120 where subsystem including remote system and specifically microprocessor (all or a dedicated sub-portion of which can constitute a “second” processing system – such as a subroutine or devoted memory and execution portion) injects current and performs measurements and calculations for predefined routines/commands — a form of selecting an impedance measurement profile representing a specific procedure (i.e., the defining of injection current at defined amplitudes and frequencies for subsequent specific impedance analysis); see also variety of cardiac and fluid (including thereby oedemas) parameters in ¶110]; 
and analyses impedance measurements in accordance with the selected one of the plurality of impedance measurement procedure profiles, to thereby measure and record a presence, absence or degree of at least one of: cardiac function; oedema; pulmonary oedema; and lymphedema. [calculation of measured impedance signals (voltage and or impedance itself) to then determine fluid shifts including for fluid accumulations (oedemas) and cardiac parameters per ¶110, ¶128, and ¶137;  to wit, because Semler teaches the programmed defining of frequencies and amplitudes for impedance measurement, and the subsequent instructing of calculation of (inter alia) cardiac output parameters, Semler thereby teaches at least a form of a secondary processing system selecting a measurement profile representing an impedance measurement procedure and analyzing the resulting impedance measurement to measure an presence/absence/degree of cardiac output (function) and fluid buildups / imbalances (oedemas)] [Examiner notes: although citations have been generally provided to portions of the disclosure of Semler which specifically detail particular cardiac applications of the system, and a mention of fluid accumulate ion determination, the general measurements of body-water / body composition (i.e., cellular water content, total body water — called ICW, ECW, and TBW in Semler) can also constitute a measure of a presence, absence, or degree of congestive heart failure (a form of cardiac function) and oedema as both present in patients as an excess of fluid in the body (i.e., to measure fluid excess in the context of Semler would be to measure congestive heart issues and oedemas)]. 

For claim(s) 27 and 38-40, Semler fails to teach the electrodes including limb electrodes placed on the limbs of the subject including (for claim(s) 39-40) the hands and feet of the subject. 
Ishigooka teaches a system and method for performing impedance measurements on a subject to measure a subject’s edema [abstract] including placing a plurality of electrodes on the limbs of the subject including hands and feet of the subject [configurations on hands and feet shown in Fig. 1, Fig. 10, Figs. 11-12 where ¶108 also/additionally establishes that embodiments showing only hands or feet electrodes can be used in succession (i.e., hands then feet or vice versa)]. 
It would have been obvious to one of ordinary skill at the time the invention was made to modify the electrode placement of Semler to occur on the hands and/or feet as taught by Ishigooka in order to help determine edema (related to and involved with heart  issues) with accuracy and ease.  As motivated by Isigooki ¶¶4-8, ¶52. 

For claim 28, Semler further teaches the system of Claim 27, wherein the second processing system comprises a smart phone [see most esp. PDA system ¶127; more generally the handheld computer discussed in at least ¶100 well and reasonably (under BRI) constitutes a “smart phone”].  

For claim 29, Semler further teaches the system of Claim 27, wherein the first processing system is configured to perform at least preliminary processing of the indication of sensed signals, [e.g., via use of sensing amplifiers 106a-h and either/both of 
ADC 110 / DAC 108 per ¶100, ¶105 — ¶105 detailing verbatim processing of sensed voltage signals],  
 and wherein the second processing system is configured to communicate information regarding the processing of the indication of sensed signals to the first processing system.  [receiving instructions for operation from RS per ¶121, middle of ¶122, all of ¶124]. 

For claim 30, Semler further teaches the system of Claim 27, wherein the first processing system comprises: a processor [114]; a memory [112]; and an input/output device [120]. [see also Figs. 10A-B per ¶126 et seq.]. 

For claim 31, Semler further teaches the system of Claim 27, wherein the first processing system includes at least one of: a) programmable hardware, the operation of which is controlled using instructions, and wherein the instructions are stored within inbuilt memory on the first processing system or downloaded from the second processing system; [execution of onboard instructions or received instructions from (inter alia) RS throughout ¶¶119-125 and ¶141]; and, b) an FPGA.

For claim 32, Semler further teaches the system of Claim 27, wherein the signal generator includes a current circuit [current source 104 necessarily includes a form of a current circuit and in coordination with excitation / detection switch array 102] and the sensor includes a voltage circuit [switch array 102 in coordination with 106a-h and controlled by controller 114 per at least ¶100 to measure voltage per ¶¶103-105], and wherein the system further comprises: 
a current ADC [conditional use of ADC 110 per ¶100, ¶105 or select channels (i.e., channels as detailed in ¶101) for current injection purposes] configured to: receive signals from the current circuit; and, provide the indication of the one or more signals applied to the subject to the first processing system; [injected current data acquired by controller 114 from (inter alia) ADC 110 representing current injected through skin (i.e., a form of an indication of signal applied to subject) per ¶107]; 
[conditional use of ADC 110 per ¶100, ¶105 or select channels (i.e., channels as detailed in ¶101) for voltage signal acquisition purposes e.g., per ¶105] configured to: receive signals from a voltage circuit; and, provide the indication of the one or more signals measured from the subject to the first processing system; [acquisition of voltage signal and processing thereof (i.e., thereby including a form of providing an indication to the first processing system) via ADC(s) 110 per ¶105 and ¶110]; and 
a control signal DAC [108] configured to: receive the control signals from the first processing system [via microprocessor and/or controller 114 per at least ¶100]; and, provide analogue control signals to a current circuit to thereby cause one or more current signals to be applied to the subject in accordance with the control signals. [current injected via defined amplitudes and frequencies via (inter alia) DAC 108 per ¶105, see also ¶107].  

For claim 35, Semler further teaches the system of Claim 27, wherein the second processing system: causes the first processing system to perform impedance measurements in accordance with the impedance measurement procedure [similar to claim 31, see  execution of onboard instructions or received instructions from (inter alia) RS throughout ¶¶119-125 and ¶141]. 

For claim 36, Semler further teaches the system of Claim 30, wherein the second processing system includes a store for storing profiles representing predetermined impedance measurement procedures, [most suitably, see storage means for RS per ¶¶113-114, ¶116, all of ¶125, ¶132, ¶¶135-137 where per ¶122, ¶124, device operates from instructions (including measurement procedure instructions thereby) stored in RS]; 
the second processing system being coupled to an input device to thereby determine one of the impedance measurement procedures in accordance with input commands from an operator. [input commands and settings from user per end of ¶105, see end of ¶119 also]. 

For claim 37, Semler further teaches the system of Claim 27, wherein the first processing system: receives an indication of the one or more signals applied to the subject from the signal generator; [per ¶107]; -9-Application No.: 16/403397Filing Date:May 3, 2019receives an indication of one or more signals measured across the subject from the sensor; [per ¶105, ¶107]; and, performs at least preliminary processing of the indications to thereby allow impedance values to be determined. [verbatim processing per ¶105]. 


Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Semler in view of Ishigooka and Lackey (US 20050070778 A1 – cited previously).

For claim 33, Semler further teaches the system of Claim 27, further comprising: 
at least one buffer circuit  [circuit including 106a-h (controlled through 114) and 110 and relevant routines of controller 114] configured to: 
receive voltage signals from a voltage electrode; [via 86a-h per ¶103, ¶105]; 
[multi-frequency current injection per end of ¶104 is a form of filtering via the buffer circuit (i.e., through signal controls of controller per ¶105), amplification via amplifiers 106a-h];  
and, transfer the filtered and amplified voltage signals to the voltage ADC [i.e., per Fig. 9 sensing amplifiers 106a-h connect to ADC including for voltage processing as per ¶105]; 
at least one current source [104] circuit configured to: receive one or more control signals; [from controller per ¶100 and ¶105]; filter and amplify the control signals to thereby generate one or more current signals; [multi-frequency current injection per end of ¶104 is a form of filtering via the buffer circuit (i.e., through signal controls of controller per ¶105), amplification via amplifiers 106a-h]; 
apply the current signals to a current electrode; [per ¶103]; 
and transfer an indication of the applied signals to the current ADC,  [through controller/processor 114 per ¶107], 
wherein the first processing system is configured to: 
receive signals from the current and voltage ADCs; [i.e., subchannels and conditional usage of ADCs 110 (channels per ¶101 and plural ADCs per ¶105) for each voltage (¶105) and current (¶107)]; 
and perform preliminary processing of the signals [see verbatim processing per ¶105, optional processing at monitor per end of ¶107] [more generally throughout ¶¶80-140 the processing of the impedance and other sensed signals is discussed which would include first steps constituting “preliminary processing” — see, numerous processing / calculative steps in ¶¶114-116 et seq.].  

Semler fails to teach the buffer circuit transferring the voltage signals to the voltage ADC via (specifically) a differential amplifier.  
Lackey teaches a bioimpedance system [entire disclosure – see at least abstract, ¶26] comprising a circuit which transfers voltage signals to an ADC [225] via a differential amplifier [115/220] [see esp. ¶39 detailing ADC acquiring voltage from amplifier 220; consider also ¶28].  
It would have been obvious to one of ordinary skill at the time the invention was made to modify the voltage signal transfer to the voltage ADC of Semler to incorporate the differential amplifier for transfer as taught by Lackey in order to amplify (i.e., strengthen) a voltage signal obtained from a subject.  As motivated by Lackey ¶39. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10327665 in view of Ishigooka (cited above).  Claim 27 is substantially anticipated by claim 15 of the ‘665 patent as shown below but for the limitation now introduced to claim 27, via amendment, that the electrodes are placed on the limbs, the hands and feet, of the subject.  In view of the teachings of Ishigooka as detailed in the § 103 rejection above, the claims of ‘665 would thereby be an obvious variant (obvious in scope). 

This Application’s (16/403,397) Claim(s) 
Patent US 10327665 B2 Claim(s) 
27) (Currently Amended) A system for performing impedance measurements on a subject, the system comprising:
a plurality of electrodes configured to be placed in contact with skin of the subject, the plurality of electrodes including limb electrodes placed on limbs of the subject;
a signal generator coupled to at least a first subset of the plurality of electrodes;
a sensor coupled to at least a second subset of the plurality of electrodes;
a first processing system configured to:
generate control signals to cause the signal generator to generate one or more alternating signals which are applied to the subject via the first subset of the plurality of electrodes;
receive an indication of sensed signals through the subject from the sensor;
and wirelessly communicate information relating to the indication of sensed signals to a second processing system after receiving the indication of sensed signals;
and, a housing, the housing comprising at least the signal generator, the sensor, and the first processing 
and wherein the second processing system
selects one of a plurality of impedance measurement profiles, each of the plurality of impedance measurement profiles representing one or more respective impedance measurement procedures and each impedance measurement profile is for measuring a respective one of:
cardiac function;
oedema;
pulmonary oedema;
and, lymphedema;
and, analyses impedance measurements in accordance with the selected one of the plurality of impedance measurement profiles, to thereby measure and record a presence, absence or degree of at least one of:
cardiac function;
oedema;
pulmonary oedema;
and, lymphedema.


a plurality of electrodes configured to be placed in contact with the skin of the subject; 
a signal generator coupled to at least a first subset of the plurality of electrodes; 
a sensor coupled to at least a second subset of the plurality of electrodes; 
and a first processing system configured to: 
receive configuration data from an external system, the configuration data being indicative of at least one feature, the configuration data comprising instructions representing applications software or firmware; 
generate control signals to cause the signal generator to generate one or more alternating signals which are applied to the subject via the first subset of the plurality of electrodes;
receive an indication of sensed signals through the subject from the sensor; 
and wirelessly communicate information relating to the indication of sensed signals to a second processing 
and, a housing, the housing comprising at least the signal generator, the sensor, and the first processing system, and wherein the system is configured to measure and record at least one of: 
changes in fluid levels, 
body composition and diagnosis of the presence, absence or degree of at least one of oedema, pulmonary oedema, lymphodema, and cardiac function.

14. The system of claim 1, wherein the second processing system: determines an impedance measurement procedure; and, at least one of: 
analyses impedance measurements in accordance with the impedance measurement procedure; and, 
causes the first processing system to perform impedance measurements in accordance with the impedance measurement procedure.

15. The system of claim 14, wherein the second processing system includes a store for storing profiles representing predetermined impedance measurement procedures, 
the second processing system being coupled to an input device to thereby determine one of the impedance measurement procedures in accordance with input commands from an operator.


Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN S MELHUS/Examiner, Art Unit 3791